                                           Case 4:18-cv-00924-DMR Document 134 Filed 01/30/20 Page 1 of 2



                                       1 JONATHAN M. STERN (admitted pro hac vice)
                                         Email: jstern@schnader.com
                                       2 SCHNADER HARRISON SEGAL & LEWIS LLP

                                       3 1750 K Street, NW,
                                         Washington, DC 20006
                                       4 Telephone: (202) 419-4202
                                         TIMOTHY J. RYAN (99542)
                                       5 Email: tryan@ryanlg.com
                                         REBEKKA R. MARTORANO (173600)
                                       6 Email: rmartorano@ryanlg.com

                                       7 THE RYAN LAW GROUP
                                         400 Capitol Mall, Suite 2540
                                       8 Sacramento, California 95814
                                         Telephone: (916) 924-1912
                                       9 Facsimile: (916) 923-3872
                                         ATTORNEYS FOR DEFENDANTS
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
                                                      NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
                                      12
SCHNADER HARRISON SEGAL & LEWIS LLP
  650 CALIFORNIA STREET, 19TH FLOOR




                                      13 KHAIRULDEEN MAKHZOOMI                          Case No. 4:18-cv-00924-DMR
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700
         FAX: (415) 364-6785




                                      14                            Plaintiff,          STIPULATION OF DISMISSAL

                                      15                 vs.                            The Hon. Donna M. Ryu

                                      16 SOUTHWEST AIRLINES CO., SHOAIB                 Trial Date: February 3, 2020
                                         AHMED, AND DOES 1 THROUGH 100,
                                      17
                                                            Defendants.
                                      18

                                      19                 IT IS HEREBY STIPULATED by and between the parties to this action through

                                      20 their designated counsel that the above-captioned action be and hereby is dismissed with

                                      21 prejudice pursuant to Federal Rules of Civil Procedure Rule 41(a)(1) in its entirety.

                                      22

                                      23 Dated: January 30, 2020
                                                                                       By: /s/ Khaldoun A. Baghdadi
                                      24                                               Khaldoun Baghdadi
                                                                                       Walkup Melodia Kelly and Schoenberger, P.C
                                      25                                               Attorneys for Plaintiff Khairuldeen Makhzoomi
                                      26

                                      27

                                      28
                                                                                       Page | 1                              PHDATA 7165370_1
                                                                            STIPULATION OF DISMISSAL
                                                                              Case No. 4:18-cv-00924-DMR
                                           Case 4:18-cv-00924-DMR Document 134 Filed 01/30/20 Page 2 of 2



                                       1 Dated: January 30, 2020
                                                                               By: /s/ Jonathan M. Stern
                                       2                                       Jonathan M. Stern
                                                                               Timothy J. Ryan
                                       3                                       Rebekka R. Martorano
                                       4                                       Attorneys for Defendants

                                       5

                                       6

                                       7

                                       8

                                       9

                                      10

                                      11

                                      12
SCHNADER HARRISON SEGAL & LEWIS LLP
  650 CALIFORNIA STREET, 19TH FLOOR




                                      13
    SAN FRANCISCO, CA 94108-2736
      TELEPHONE: (415) 364-6700
         FAX: (415) 364-6785




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                               Page | 2                     PHDATA 7165370_1
                                                                    STIPULATION OF DISMISSAL
                                                                      Case No. 4:18-cv-00924-DMR
